Appeal from judgment, Supreme Court, New York County (Budd G. Goodman, J.), rendered December 20, 2005, convicting defendant, upon his plea of guilty, of criminal possession of a forged instrument in the second degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, held in abeyance, and the matter remanded to Supreme Court, New York County, for a hearing on defendant’s suppression motion.
As the People concede, defendant established standing to suppress physical evidence allegedly recovered from his person (see People v Burton, 6 NY3d 584 [2006]), and he is entitled to a suppression hearing. Concur—Mazzarelli, J.P., Saxe, Marlow, Catterson and Malone, JJ.